DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 13-14, 18, 22, 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 218/0334308) in view of Shea (US 5,638,979).
Regarding claim 1, Moore teaches a recyclable shipping container comprising an outer shell (“unitary outer wall”) attached to an inner shell (“one or more inner liners”) with an insulation material (“one or more pads”) between the inner and outer shells (Pg. 1, Paragraph [0013]). The outer shell may be formed from corrugated paperboard or other cellulose based materials (“a unitary outer wall formed of recyclable plant-fiber pulp”) (Pg. 1, Paragraph [0013]). The container may be unfolded with interconnected wall section that are arranged to be folded into an operable position (“a panel for assembly into a container” & “”pre-cut to be folded into a box”) (Pg. 1, Paragraph [0013]). The insulation material may be loose-fill, semi-rigid or rigid and may be formed from a variety of materials including paper or plastic (Pg. 6, Paragraph [0094]). The various layers may be connected by means of an adhesive (Pg. 5, Paragraph [0080]). As illustrated in figure 11, the insulation is designed to cover the interior of the formed box (“one or more pads laminated to the outer wall and covering portions of the outer wall that when folded into the box provide sidewalls and floor of the box such that that pads cover interior surfaces of the box, each pad including a thermally insulative layer of starch and/or cellulose and/or plant-fiber pulp, wherein the pad includes a solid slab of starch and/or cellulose, and wherein an entirety of a first face of the slab abuts the outer wall without an intervening film, and the slab of starch and/or cellulose is bonded directly to the outer wall of recyclable plant-fiber pulp along at least a portion of the first face of the slab”). The inner shells may be formed from paper materials or polyethylene materials (“one or more inner liners formed of plastic or plant fiber pulp, each liner covering an opposite second face of a respective slab and bonded to the outer wall such that the liner surrounds a perimeter of the respective slab”) (Pg. 4, Paragraph [0074]).
Moore is silent with respect to the inner shells providing pockets that enclose the insulation material and provide an air gap between the inner shell and the insulation material.
Shea teaches a thermally insulated packaging with improved insulating characteristics for transporting perishables and the like (Col. 1, Lines 11-14). The packaging comprises an inner liner comprising a radiant barrier material within a sealed vinyl pouch (Col. 2, Lines 11-13). The seal pouch with the radian barrier material is provided with an air gap in order to allow for the maximization of the thermal containment properties of the packaging due to the thermal reflective characteristics of the radiant barrier material (Col. 2, Lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inner shells and the insulation materials of Moore such that there is an air gap between the two in order to maximize the insulation properties of the insulation material as taught by Shea. 
Regarding claim 2, Moore teaches the container as discussed above with respect to claim 1. As discussed above, the outer shell may be formed from corrugated paper. 
Regarding claim 3, Moore teaches the container as discussed above with respect to claim 1. As discussed above, the outer shell may be formed from a cellulose based material and, as illustrated in figure 1, may be substantially planar. 
Regarding claim 13, Moore teaches the containers as discussed above with respect to claim 12. As discussed above, the inner shell may be formed from paper products.
Regarding claim 14, Moore teaches the containers as discussed above with respect to claim 12. As discussed above, the outer shell may be formed from corrugated paper. 
claim 18, Moore teaches the containers as discussed above with respect to claim 1. As illustrated in figure 28, the insulation pads formed from the insulation materials may be formed in selective portions of the outer shell wall (Pg. 6, Paragraph [0101]). 
Regarding claim 22, Moore teaches the containers as discussed above with respect to claim 1. As illustrated in figure 1, the insulation material is provided across multiple pads covering the outer wall (“wherein the one or more pads laminated to the outer wall comprise a plurality of pads covering the portions of the outer wall that when folded into the box provide the sidewalls and the floor of the box”).
Regarding claim 24, Moore teaches the containers as discussed above with respect to claim 1. As discussed above, the insulation materials may be loose-fill or semi-solid, which one of ordinary skill in the art would appreciate as being more flexible than the outer shell formed of corrugated cardboard.
Regarding claim 32, Moore teaches the containers as discussed above with respect to claim 1. As discussed above, the insulation material may be formed from paper products.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 218/0334308) in view of Shea (US 5,638,979) as applied to claims 1 and 18 above, and further in view of Wolf (US 6,431,361).
Regarding claims 19-20, Moore teaches the containers as discussed above with respect to claims 1 and 18. As discussed above, the outer shell may include an unfolded configuration that may be folded to form a box and may consist of different initial configurations (Pg. 1, Paragraph [0013]). 
Moore is silent with respect to the configuration being four side wall portions, two inner bottom flaps and two outer bottom flaps, where the outer bottom flaps are not covered by the 
Wolf teaches packaging articles which are cushioned for protection against external forces (Col. 1, Lines 6-10). The articles enables a simplified and more economical packaging method (Col. 2, Lines 12-17) such that a flat paneling includes a flat sheet which may be eventually folded into a rectangular box configuration (Col. 2, Lines 51-55). Cushioning of the articles is accomplished by providing an array of inflatable air pouches which are secured to the sheet that will face the inside of the box when the box is assembled (Col. 3, Lines 25-28; Fig. 1). Fig. 1 of Wolf in which there are four top flaps and 4 bottom flaps in which two of the flaps are provided with cushioning in order to provide the interior of the eventually formed box with cushioning. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the outer shells of Moore such that they are in the shape of the containers of Wolf who additionally teaches the cushioning of containers, including the shape of figure 1 of Wolf having four top flaps and 4 bottom flaps in which two of the flaps are provided with cushioning in order to provide the interior of the eventually formed box with cushioning. 

Claims 21, 23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 218/0334308) in view of Shea (US 5,638,979) as applied to claim 1 above, and further in view of Jobe (US 9,550,618).
Regarding claim 21 and 28, Moore teaches the containers as discussed above with respect to claim 1.
Moore is silent with respect to the insulation material comprising a single pad and spanning a fold line of the outer shell wherein the insulation materials are scored.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the insulation materials and the inner shell as a single panel with a score in order increase the flexibility of the insulation materials as taught by Jobe, who additionally teaches thermal insulation containers formed from corrugated paper. 
Regarding claim 23, Moore teaches the containers as discussed above with respect to claim 1. 
Moore is silent with respect to the insulation material including an anti-fungal agent. 
Jobe teaches the containers as discussed above. Jobe further teaches the insulation may further include an anti-fungal agent as a preservative (Col. 5, Lines 11-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the insulation material of Moore with a preservative such as an anti-fungal agent as taught by Jobe, who additionally teaches thermally insulated shipping containers.
Regarding claim 25, Moore teaches the containers as discussed above with respect to claim 1. 

Jobe teaches the containers as discussed above. Jobe further teaches apertures may be provided through the panels in order to prevent the insulation from ballooning during use (Col. 10, Lines 18-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the insulation material of Moore with apertures which prevent the insulation from ballooning during use, as taught by Jobe.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 218/0334308) in view of Shea (US 5,638,979) as applied to claim 1 above, and further in view of Baratta (US 2018/0339839) and Branham (US 2016/0052692).
Regarding claims 26 and 27, Moore teaches the containers as discussed above with respect to claim 1. 
Moore is silent with respect to the insulation material being connected to the outer shell by means of an adhesive which is provided by applying water to a face of the insulation material in order to become tacky.
Baratta teaches shipping containers which have a thermal insulation and are capable of being flattened (Pg. 1, Paragraph [0015]). The container may be formed from corrugated cardboard and may have a thermal insulation layer directly affixed to the corrugated cardboard by means of an adhesive layer, other bonding medium, or by means of a heat gun (Pgs. 3-4, Paragraphs [0083]-[0084]). 
Branham teaches biodegradable packaging for shipping (Pg. 1, Paragraph [0001]). The biodegradable material may include corn starch and the corn starch may be provided with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the containers with the insulation material between the inner and outer shells such that the insulation materials are connected to the outer shell by means of an adhesive, as taught by Baratta, which is provided with the application of a fine water mist in order to achieve consistent bonding as taught by Branham, both of which teach the application of thermal insulation to a container formed of corrugated cardboard.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 218/0334308) in view of Shea (US 5,638,979) as applied to claim 1 above, and further in view of Branham (US 2016/0052692).
Regarding claim 31, Moore teaches the containers as discussed above with respect to claim 1. Moore teaches the insulation material may be formed from cellulose or a similar insulator (Pg. 6, Paragraph [0094]).
Moore is silent with respect to the insulation being starch.
Branham teaches biodegradable packaging for shipping (Pg. 1, Paragraph [0001]). The biodegradable material may include corn starch and the corn starch may be provided with the application of a fine water mist in order to assist in achieving a consistent bond (Pg. 2, Paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the insulation of Moore such that the insulation material is biodegradable corn starch, as taught by Branham, which also teaches packaging containers.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 2/10/2021, with respect to the 35U.S.C. 102 rejection of claim 1 have been fully considered and are persuasive.
In particular, applicant argues that Moore is silent with respect to the feature of one or more liners providing one or more pockets that enclose the one or more pads while additionally forming an air gap within each pocket between the pad and the liner and that Moore teaches each of the pads panels/sections being snuggly fit and would, therefore, not include an air gap.
As discussed in the Advisory Action dated 3/26/2021, the examiner concedes in that Moore is silent with respect to this feature such that Moore only teaches the panels being snuggly fit as indicated by the applicant.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moore and Shea as discussed above with respect to claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783